In an arbitration proceeding, the appeal is from an order of the Supreme Court, Nassau County, dated June 11, 1968, which granted respondent’s application to permanently stay arbitration. Order affirmed, with $10 costs and disbursements. The claimant breached Condition 4 of the New York Automobile Accident Indemnification Endorsement of his automobile liability policy by instituting a plenary action in 1964 in the District Court of Nassau County against the owner of the other automobile involved in his accident, without ever forwarding to respondent a copy of the summons and complaint or other process served in the action. Beldock, P. J., Christ, Munder, Martuscello and Kleinfeld, JJ., concur.